Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
16, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00493-CV



             IN RE SOLA ENERGY RESOURCES, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-14596

                         MEMORANDUM OPINION

      On June 21, 2019, relator Sola Energy Resources, LLC filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
R.K. Sandill, presiding judge of the 127th District Court of Harris County, to (1)
vacate his May 14, 2019 order denying relator’s motion to dismiss for lack of subject
matter jurisdiction and (2) grant such motion.

      “A trial court has no discretion and must dismiss the case as a ministerial act
when it lacks subject matter jurisdiction.” In re St. Thomas High Sch., 495 S.W.3d
500, 506 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding). “Mandamus is
generally proper if a trial court lacks subject matter jurisdiction over the underlying
proceeding, and in such a case, a relator need not establish that she lacks an adequate
remedy by appeal.” Id. at 514; see also In re Crawford & Co., 458 S.W.3d 920, 929
(Tex. 2015) (per curiam) (orig. proceeding).

      Because relator has not established that the trial court lacks subject matter
jurisdiction, we deny the petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Wise, Spain, and Poissant.




                                          2